Citation Nr: 0636517	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  06-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

Although the veteran requested a hearing before the RO, he 
failed to attend his hearing scheduled for May 2006.  Thus, 
his request for a RO hearing is considered withdrawn.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty or for many years thereafter; any 
current bilateral hearing loss disability is not related to 
service.

2. Tinnitus was not manifested during the veteran's active 
duty or for many years thereafter; any current tinnitus is 
not related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or been aggravated by such service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An August 2005 letter informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board notes that this 
letter was sent prior to the October 2005 rating decision.  
Thus, VCAA notice was timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The August 2005 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Also, 
this letter expressly notified the veteran of the need to 
submit any pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  March 2006 and May 2006 letters sent to the veteran 
provided such notice.

The Board therefore finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
private treatment records from Dr. Goldenberg.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide the veteran's claim.  
See 38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between his current hearing loss and tinnitus and his 
military service.  Specifically, the veteran contends that 
his disabilities were the result of his duty aboard the 
U.S.S. Collett, where there was a significant amount of 
noise.  However, he has not presented any competent evidence 
that any such noise exposure resulted in hearing loss or 
tinnitus at the time and he has not indicated that he had 
tinnitus during service.  Additionally, the veteran has not 
presented evidence that he is a combat veteran, and thus 
entitled to the presumption of in-service noise exposure.  
See 38 U.S.C.A. § 1154(b) (2006).  In light of the absence of 
any evidence of in-service noise exposure resulting in 
hearing loss or tinnitus at that time or competent evidence 
suggesting a link between his current disabilities and 
service, VA is not required to provide the veteran with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2006), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In his June 2005 application for compensation, the veteran 
claims his bilateral hearing loss and tinnitus are due to in-
service exposure to acoustic trauma from working onboard the 
U.S.S. Collett.  However, the veteran's service medical 
records are absent any complaints, treatment, or diagnosis 
for ear problems, including hearing loss and tinnitus.  The 
veteran's October 1951 entrance examination and October 1955 
separation examination both indicate normal clinical 
evaluations of the ear.  Both examination reports also note 
that the veteran scored 15 out of 15 on the whisper voice 
test for both the right and left ear.  

A March 2005 private audiological examination submitted by 
the veteran in support of his claim demonstrates that the 
veteran's hearing loss currently meets the regulatory 
thresholds to be considered disabling.  The examination 
report indicates the following puretone thresholds for air 
conduction testing:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
35
45
50
LEFT
30
30
55
65
55

The audiological examiner noted a speech discrimination score 
of 96 percent for the right ear and 68 percent for the left 
ear.  However, it is not known whether the Maryland CNC 
speech discrimination test was used; therefore, the results 
of the speech discrimination test may not be relied upon to 
show the veteran has a current hearing loss disability.

In addition to the above test results which demonstrate that 
the veteran meets the regulatory criteria for a hearing loss 
disability, the veteran also submitted a June 2005 medical 
report by Dr. Goldenberg which indicates that the veteran has 
been diagnosed with hearing loss and tinnitus.

Although these private medical records indicate that the 
veteran currently has bilateral hearing loss and tinnitus, 
they do not indicate that either disability is due to the 
veteran's military service.  In addition to a lack of a nexus 
opinion linking the veteran's current disabilities to 
service, the Board finds the fifty-one year lapse in time 
between the veteran's active service and the first evidence 
of a diagnosis of hearing loss and tinnitus weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board has reviewed and acknowledges the veteran's own 
statements that his current hearing loss and tinnitus were 
caused by noise exposure during service, and specifically 
aboard the U.S.S. Collett.  However, while the veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Therefore, the current record of evidence before 
the Board reveals March 2005 as the earliest date of hearing 
loss, June 2005 as the earliest date of tinnitus, and no 
competent medical evidence of a nexus between either 
condition and service.  

While the lack of evidence of hearing loss and tinnitus 
during service is not fatal to the veteran's claim, service 
connection is only warranted when the evidence reflects a 
medically sound basis to attribute the post-service hearing 
loss and tinnitus to injury in service.  See Hensley, supra.  
Thus, service connection cannot be granted when the record, 
as in this case, contains no competent medical evidence that 
attributes the veteran's hearing loss and tinnitus to his 
service.  While an accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

With consideration of the veteran's service medical records, 
the length of time following service prior to a recorded 
diagnosis of hearing loss and tinnitus, and the absence of 
any medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for bilateral hearing loss and tinnitus.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


